ORDER
The Disciplinary Review Board having on March 4, 1996, filed with the Court its decision concluding that ARTHUR J. BREIT-KOPF of ELIZABETH, who was admitted to the bar of this State in 1948, should be reprimanded for violating RPC 1.5 (failure to provide a written fee agreement), and good cause appearing;
It is ORDERED that ARTHUR J. BREITKOPF is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.